DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2020 has been entered.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33, 34, 37-39, 43, 45, 46 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling (US 2014/0039681).
Regarding claims 33, 34, 37-39, 43, 45, 46 and 50, Bowling discloses a robotic system with a robotic manipulator having a base, arm, links, joints and a surgical tool (figs. 1-3). The system further includes a user control pendant assembly (191, fig. 2A-B) which is used to control a semi-autonomous mode of the system (paragraph [0104]). This semi-autonomous mode operates as long as a trigger on a bottom of a housing is depressed (figs 2A-B, [0005], see also [0405]). Bowling further discloses a switch for adjusting the speed the tool is advanced along the path ([0104]), where the switch is on the top of the housing (figs. 2A-B). Bowling further discloses a navigation pointer which functions in conjunction with a localizer for tracking purposes (see [0136], [0494], [0538] and [0540], and the discussion associated with navigation system 210). The claims only require that the pointer be “removably attachable” to the housing. This is a functional limitation does not require either element to have particular structure where essentially any two hand-held instruments can be removably attached to either other by using common adhesives such as tape (and in that context can be considered an “assembly”). Therefore, Bowling discloses all the elements, including an accessory device removably attachable to the housing of a pendant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling in view of Haider (US 2008/0009697) and Jayaraj (US 2010/0125172).
Regarding claims 35, 36 and 44, Bowling does not disclose that the housing has a coupling to which the pointer is attached. However, integral vs distinct elements, and integral vs separable elements, are recognized in the art as functional equivalents (MPEP 2144.06) and Applicant has not disclosed that removably attaching two known elements together produces an unexpected result (as defined by MPEP 716.02). Haider discloses a system that uses a navigation pointer which can be distinct from or integrated with a hand-held element ([0145]), where the hand-held element includes various switches ([0144], [0146], i.e. the hand-held element functions at least in part as a remote in conjunction with the OR computer). Jayaraj discloses a handpiece with an auxiliary element that can be integrated with (fig. 6A-B), or separable from the handpiece (fig. 3A-B, note coupling 302 at the distal end of the housing). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bowling as taught by Haider and Jayaraj to have any functionally equivalent combination of elements, including distinct elements, integrated elements, or selectively attachable elements, that would produce the predictable result of allowing a user to employ the functions of the elements as desired. This includes allowing the navigation pointer to be selectively connectable to a coupling on the pendant.

Claims 41, 42, 48, 49, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling in view of Jayaraj.
Regarding claims 41, 42, 48, 49, 51 and 52, Bowling as discussed above does not disclose LEDs controlled by a PCB and powered a battery. However, battery powered LEDs and PCBs are very common in the art. Jayaraj, for example, discloses a hand-held device which uses a plurality of switch-powered LEDs (e.g. 3 in fig 6B, [0034]) that are powered by a battery ([0023]) and generally teaches that PCBs are commonly known in the art ([0003]). Therefore, it would have been obvious to provide the pendant of Bowling-Haider-Jayaraj, or any other hand-held element, with LEDs controlled and powered using any commonly known structures, including PCBs and batteries, as taught by Jayaraj, that would produce the predictable result of allowing a user to illuminate an area.

Claims 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling in view of Saltzman (US 2007/0049927).
Regarding claims 40 and 47, Bowling does not disclose that the switch is operable to control the ancillary function in addition to the tool speed. However, using one switch to control multiple elements is common in the art and Applicant has not shown any unexpected result from the number of switches used. Saltzman discloses a hand-held device with primary and auxiliary functions and teaches they can be controlled by the same switch or different switches ([0032]-[0033]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bowling to use any number of switches to control any of the various functions of the system, including one for all or one for each as taught by Saltzman that would produce the predictable result of allowing a user to operate the functions in a desired manner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794